—In an action for injunctive relief under 42 USC § 1983, the plaintiff appeals from an order of the Supreme Court, Queens County (Durante, J.), entered October 4, 1991, which denied his motion, denominated as a motion for leave to renew, but which was, in actuality, a motion for reargument of the defendant’s motion to dismiss the complaint, which was granted by decision and order of this Court dated March 12, 1990 (Duffy v Holt-Harris, 159 AD2d 542).
Ordered that the appeal is dismissed, with costs.
The plaintiff’s motion, denominated as a motion for leave to renew, was, in actuality, a motion to reargue. No appeal lies from the denial of reargument. Accordingly, the appeal is *327dismissed (see, McElroy v Guida, 196 AD2d 859). Sullivan, J. P., Lawrence, O’Brien and Santucci, JJ., concur.